In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
KATELYN SPEAKMAN, Individually, *
                                *                    No. 10-552V
               Petitioner,      *                    Special Master Christian J. Moran
                                *
v.                              *
                                *                    Filed: May 3, 2013
SECRETARY OF HEALTH             *
AND HUMAN SERVICES,             *                    Stipulation; HPV vaccine; abdominal pain
                                *
               Respondent.      *
*************************

James Blumenstiel, Blumenstiel, Evans & Falvo, LLC, Columbus, OH, for Petitioner;
Voris Johnson, United States Department of Justice, Washington, DC, for Respondent.

                                 UNPUBLISHED DECISION1

        On May 2, 2013, the parties filed a joint stipulation concerning the petition for
compensation filed by Katelyn Speakman on August 16, 2010. In her petition, petitioner alleged
that the human papillomavirus (“HPV”) vaccine, which is contained in the Vaccine Injury Table
(the “Table”), 42 C.F.R. §100.3(a), and which she received on September 25, 2007, and either
December 21, 2007, or January 21, 2008, caused her to suffer severe abdominal pain and other
symptoms. Respondent denies that the HPV vaccine caused petitioner’s alleged adverse reaction
and residual effects, or any other injury.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $30,000.00 in the form of a check payable to
       petitioner, Katelyn Speakman. This amount represents compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 10-552V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Tucker McCarthy, at (202) 357-6392.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                2